Citation Nr: 0318654	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  99-12 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
residuals of a shrapnel fragment wound (SFW) of the right 
shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel 


INTRODUCTION

The veteran served on active duty from August 1943 to March 
1946. 

The current appeal arose from a December 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  The RO assigned a 10 
percent evaluation for residuals of a SFW of the right 
shoulder under Diagnostic Code 5203.   Previously, the 
residuals of a SFW of the right shoulder had been rated under 
Diagnostic Code 9402.

In July 1999, the veteran withdrew his request for a Travel 
Board hearing and instead requested a hearing before a 
hearing officer at the RO.  In October 1999, the veteran 
provided oral testimony at a hearing held at the RO before a 
hearing officer.  An incomplete copy of the transcript has 
been associated with the claims file.

In a November 1999 hearing officer decision, a hearing 
officer assigned a 20 percent evaluation for residuals of a 
SFW of the right shoulder under Diagnostic Code 5304.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Evidence Development Unit/RO 
(VBA EDU/RO).  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs (or VBA EDU/ROs) to provide 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.

The report of the November 2001 VA fee basis examination 
reflects diagnoses of right shoulder acromioclavicular 
degenerative joint disease and right shoulder impingement 
syndrome.  

VA must fully and sympathetically develop a veteran's claim 
to its optimum before deciding it on the merits.  Norris v. 
West, 12 Vet. App. 413, 420 (1999).  Developing a claim to 
its optimum must include determining all potential claims 
raised by the evidence and adjudicating all reasonably raised 
claims.  Norris, supra; Perry v. West, 365, 368 (1999).  

Accordingly, the issues of service connection for right 
shoulder acromioclavicular degenerative joint disease and 
right shoulder impingement syndrome have been raised.  
Norris, supra; Perry, supra.

The CAVC has held that when a determination on one issue 
could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined 
and VA is required to decide those issues together.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).

In this case, the issues of service connection for right 
shoulder acromioclavicular degenerative joint disease and 
right shoulder impingement syndrome are inextricably 
intertwined with the issue of entitlement to an evaluation in 
excess of 20 percent for residuals of a SFW of the right 
shoulder.  Harris, supra.

The Board also notes that in a February 1967 rating decision, 
the RO granted service connection for right cervical nerve 
neuropathy and that service connection has not been severed 
for that neurological disorder.

Inasmuch as the case must be remanded to the VBA EDU/RO for 
adjudication of the above-mentioned service connection 
issues, the VBA EDU/RO will be asked to accomplish additional 
necessary development - obtaining records and affording him 
another VA examination.



The Board observes that additional due process requirements 
may be applied as a result of the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA) and its implementing 
regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).

Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
VBA EDU/RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The VBA EDU/RO should ask the 
appellant to identify all sources of 
treatment or evaluation, VA and non-VA, 
for any right shoulder symptomatology and 
any right upper extremity neurological 
symptomatology for the period from 1998 
to the present.  

After obtaining any necessary 
authorization, the VBA EDU/RO should 
obtain any medical records not currently 
on file.  Regardless of the veteran's 
response, the VBA EDU/RO should endeavor 
to obtain all outstanding, relevant VA 
treatment reports.

In any event, the VBA EDU/RO should 
obtain all records from the VA community-
based outpatient clinic in Victorville, 
California, for the periods from 
September 1998 to April 2000 and from 
March 2003 to the present.


3.  The VBA EDU/RO should inform the 
veteran that he told the April 1998 VA 
psychiatric examiner that in 1981 he 
retired on medical disability, and the 
VBA EDU/RO should ask the veteran whether 
he has ever filed any disability claims 
regarding residuals of the SFW of the 
right shoulder, and whether he has ever 
filed any claims for Social Security 
disability benefits.  

The VBA EDU/RO should ask the veteran to 
provide detailed information regarding 
any disability claim(s) other than for 
Social Security disability benefits, to 
include about the nature of any claim(s) 
and the location(s) of medical records 
and decision(s) regarding such claim(s).

If the veteran responds in the 
affirmative, the VBA EDU/RO should make 
reasonable efforts to obtain any medical 
records and decision(s) regarding any 
disability claim(s) filed by the veteran, 
including contacting the Social Security 
Administration (SSA) and obtaining the 
decision(s) and medical records 
pertaining to any claim(s) for Social 
Security disability benefits.

4.  The VBA EDU/RO should contact the RO, 
inform them that page 10 of the October 
1999 transcript of a hearing held at the 
RO before a hearing officer is 
incomplete, and ask them to provide 
another copy of the transcript of that 
hearing.  If the RO is unable to provide 
another copy of the transcript of that 
hearing, the VBA EDU/RO should afford the 
veteran another opportunity for a 
hearing.


5.  If the VBA EDU/RO is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C. § 5103A(b)(2).

6.  Following the above, the VBA EDU/RO 
should arrange for VA special orthopedic 
and neurological examinations of the 
veteran by an orthopedic surgeon and a 
neurologist or other appropriate 
available medical specialists, including 
on a fee basis if necessary, for the 
purpose of ascertaining the current 
nature and extent of severity of the 
service-connected residuals of a SFW of 
the right shoulder, including the 
residual scars.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examination.  Copies of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.56, 
4.59, 4.73, 4.118 (2002) and the revised 
criteria of 38 C.F.R. § 4.118 must be 
provided to the orthopedic surgeon and 
neurologist.  The examiners must annotate 
the examination reports that the claims 
file was in fact made available for 
review in conjunction with the 
examinations.  Any further indicated 
special studies should be conducted.

The orthopedic surgeon should identify 
all muscle groups affected by the 
residuals of a SFW of the right shoulder.  
The orthopedic examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings that pertain to the 
presence or absence, and, if present, the 
extent, of each of the factors provided 
in the rating criteria for muscle injury 
for each muscle group affected.  

The orthopedic surgeon should comment on 
the extent of the functional limitations 
caused by the disability of each muscle 
group affected.  

The orthopedic surgeon should note the 
length and width of each residual scar.  
The orthopedic examiner should indicate 
whether each residual scar is deep or 
superficial, whether it causes limited 
motion, whether it is painful on 
objective demonstration, whether it is 
tender on objective demonstration, 
whether it is poorly nourished with 
repeated ulcerations, and whether it is 
unstable.

For each right shoulder disorder found, 
including right shoulder 
acromioclavicular degenerative joint 
disease and right shoulder impingement 
syndrome, the orthopedic surgeon should 
render an opinion as to whether it is as 
likely as not that such a disability 
is/are a residual of the in-service SFW 
of the right shoulder or was/were 
permanently worsened by the service-
connected residuals of a SFW of the right 
shoulder.  If no causal relationship is 
determined to exist, but aggravation is 
said to be present, the orthopedic 
surgeon must address the following 
medical issues:

(1) The baseline manifestations that are 
due to the effects of the right shoulder 
disorder(s);

(2) The increased manifestations that, in 
the examiner's opinion, are proximately 
due to the service-connected residuals of 
a SFW of the right shoulder, based on 
medical considerations; and

(3) The medical considerations supporting 
an opinion that increased manifestations 
of the right shoulder disorder(s) are 
proximately due to the service-connected 
residuals of a SFW of the right shoulder.

The orthopedic surgeon should record 
pertinent medical complaints, symptoms, 
and clinical findings, including 
specifically active and passive range of 
motion, and comment on the functional 
limitations, if any caused by the SFW 
residuals of the right shoulder and any 
related disorders in light of the 
criteria under 38 C.F.R. §§ 4.40, 4.45, 
4.59.  It is requested that the examiner 
provide explicit responses to the 
following questions:

(1) Do the service-connected SFW 
residuals of the right shoulder and any 
related disorders involve the joint 
structure, muscles and/or nerves?

(2) Do the service-connected SFW 
residuals of the right shoulder and any 
related disorders cause weakened 
movement, excess fatigability, and 
incoordination, and if so, can the 
examiner comment on the severity of these 
manifestations on the ability of the 
appellant to perform average employment 
in a civil occupation? If the severity of 
these manifestations cannot be 
quantified, the examiner must so 
indicate.



(3) With respect to subjective complaints 
of pain, the examiner is requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected SFW residuals of 
the right shoulder and any related 
disorders, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the service-
connected SFW residuals of the right 
shoulder and any related disorders, or 
the presence or absence of any other 
disuse or functional impairment due to 
pain attributable to the service-
connected SFW residuals of the right 
shoulder and any related disorders.

(4) The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service-connected SFW 
residuals of the right shoulder and any 
related disorders, and if such overlap 
exists, the degree to which the 
nonservice-connected problem creates 
functional impairment that may be 
dissociated from impairment caused by the 
service-connected SFW residuals of the 
right shoulder and any related disorders.  
If the functional impairment created by 
the nonservice-connected problem cannot 
be dissociated, the examiner should so 
indicate.

(5)  The examiner should comment on any 
interference in employment caused by the 
service-connected SFW residuals of the 
right shoulder and any related disorders.


The neurologist should report all 
neurological disorders that are related 
to the SFW residuals of the right 
shoulder; identify the nerve(s) affected 
by such neurological disorders; and 
comment on the extent of severity and 
functional impairment of such 
neurological disorders.  The neurologist 
should comment on any interference in 
employment caused by any neurological 
disorders related to the service-
connected SFW disability.

Both examiners should document any 
inability to answer any of the above 
requests.  Any opinions expressed by both 
examiners must be accompanied by a 
complete rationale.

7.  Thereafter, the VBA EDU/RO should 
review the claims file to ensure that all 
of the foregoing requested development 
has been completed.  In particular, the 
VBA EDU/RO should review the requested 
examination report and required opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA EDU/RO should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  In addition, the VBA 
EDU/RO must review the claims file to 
ensure that any other notification and 
development action required by the VCAA 
is completed.  
In particular, the VBA EDU/RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A and 5107) are fully complied with 
and satisfied.


8.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA EDU/RO should 
adjudicate the claims of service 
connection for right shoulder 
acromioclavicular degenerative joint 
disease and right shoulder impingement 
syndrome and any other right shoulder 
disorder found on the VA examination, on 
a direct basis and as secondary to the 
service-connected residuals of a SFW of 
the right shoulder, with consideration of 
38 C.F.R. § 3.310(a) (2002) and Allen v. 
Brown, 7 Vet. App. 439 (1995).  

Then, the VBA EDU/RO should readjudicate 
the claim of entitlement to an increased 
evaluation for service-connected 
residuals of SFW of the right shoulder on 
appeal, under a broad interpretation of 
the applicable regulations and CAVC 
decisions, consistent with 38 C.F.R. §§ 
4.3 and 4.7 (2002), and with 
consideration of 38 C.F.R. of 38 C.F.R. 
§§ 3.321(b)(1), 4.10, 4.40, 4.40, 4.45, 
4.55, 4.56, 4.59 (2002); and DeLuca v. 
Brown, 8 Vet. App. 202 (1995); as 
applicable.

The RO should also consider whether a 
separate compensable rating is warranted 
for a residual scar(s) with application 
of the previous and amended criteria for 
rating scars under 38 C.F.R. § 4.118 
(2002), and whether separate ratings are 
warranted for muscle injury(ies) and 
neurological disorders.  See Fed. Reg. 
49,590 (July 31, 2002) (to be codified at 
38 C.F.R. § 4.118); 38 C.F.R. 
§§ 4.56, 4.118 (2002)


If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the VBA EDU/RO should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if in 
order.  The Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action unless 
otherwise notified by the VBA EDU/RO; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim on appeal.  38 C.F.R. § 3.655 
(2002).  Moreover, the governing regulation provides that 
failure to report without good cause shown for any 
examinations in connection with a claim for an increased 
rating will result in the denial of the claim.  38 C.F.R. 
§ 3.655 (2002); Connolly v. Derwinski, 1 Vet. App. 566 
(1991).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


